                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UN ITED STATES D ISTRICT CO U RT                         March 25, 2019
                            SOU TH ERN D ISTRICT O F TEX A S                      David J. Bradley, Clerk
                                 H O U STON D IV ISION

H UBERT VA Z-NA YA K ,etal,                   j
        Plaintiffs,                           j
                                              j
COUN TY O F M O N TG OM ER Y ,etal,           j
                                              #
        D efendants.                          j
                                          O RD ER

       Before the Courtare Defendants'M otion to Dismiss (Doc.//8),Plaintiffs'Response
(Doc.#1l),and Defendants'Reply (Doc.//13).Havingreviewed theparties'argumentsand the
applicablelegalauthority,the CourtgrantsDefendants'M otion to Dism iss.

              Background

       Plaintiff Hubert Vaz-Nayak (Cdplaintiff') and Children's Lighthouse of Spring (the
ûdlwighthouse School'')filed claims under 42 U.S.C.j 1983 alleging violations ofthe Foul'
                                                                                        th
Amendmentto the United StatesConstitution and Article 1j 9 ofthe Texas Constitution for
unlawfulsearch and seizure againstDefendants M ontgomery County ((ûCounty''),Detective
Jason Martinez (itMartinez''),and LieutenantJason Furches (ûkFurches'').Doc.//1 at 14-17.
Plaintiff s claim s arise out of actions taken by law enforcem ent officers at the Lighthouse

School.Plaintiff alleges thathe w as detained withoutreasonable suspicion and arrested without

probable cause.Id at 14 ! 31.Additionally,Plaintiffallegesthatthe Lighthouse Schoolwas
searchedwithoutawarrant.1d.at15! 32.
       On M arch 22,2017,the Lighthouse Schoolterm inated an em ployee fortûhandling a child

roughly.''1d.at3! 9.Theschoolhadonsitesurveillancefootageoftheincident.Theincidentat
the schoolw as reported to the police.O n M arch 23,2017,ofticers from M ontgom ery County
cam e to the Lighthouse School seeking to obtain a copy of the surveillance video for the

investigation of the incident involving the child.Plaintiff requested that the ofticers produce a

search w arrant before he w ould give them a copy of the surveillance video. M artinez told

Plaintiff he did not need a w arrant and dem anded Plaintiff's driver's license. W hen Plaintiff

asked,$kW hy,''M artinez stated,SiBecauseyou areobstructing an investigation.''Doc.//1at5 !
12.Plaintiffagain insisted thatthe officers needed a w arrantbefore he w ould give them accessto

the video.M artinez then ordered Plaintiffto turn around and he handcuffed him for(tobstructing

a police investigation.''1d.

       Plaintiff s encounter w ith Furches w as after M artinez had already detained Plaintiff.

Plaintiffalleges that he w as seated in a room handcuffed and thatFurches closed the door to the

room and spoke aggressively to him .Doc.//1 at8-9 ! 20.Plaintiffalleges additionalclaims
againstFurches based upon the execution ofthe search w arranton M arch 27,2017.1d.at 12-13

!! 26,27.PlaintiffarguesthatFurches'actionsamounted to Fourth Amendmentviolationsfor
unlawfulsearchandseizure.Doc.//11at2!5a-b.
       M ontgomery County Defendants (lûDefendants'') now move to dismiss Plaintiff and
Lighthouse School'sclaimsunderFed.R.Civ.P.12(b)(6).Defendantsargue thatthePlaintiff
and Lighthouse School have not pled plausible claim s against Furches and that Furches is

entitled to qualified im m unity.Furtherm ore,M ontgom ery County m oves to dism iss Plaintiff and

the Lighthouse School's claim s arguing itcamzotbe held vicariously liable under Section 1983 for

theacticmsOfits em ployees.Doc.//8 at7.

       ll.     LegalStandard

       Sk-f'
           o surviveaRule 12(b)(6)motiontodismiss,acomplaintûdoesnotneed detailedfadual
allegations,' but m ust provide the plaintiff s grounds for entitlem ent to relief including factual
allegations that when assum ed to be true traise a right to relief above the speculative level.'''

Cuvillierv.Taylor,503 F.3d 397,401(5thCir.2007)(citingBellAtl.Corp.v.Twombly,550U.S.
544,555(2007)).Thatis,û;acomplaintmustcontain sufticientfactualmatter,accepted astrue,to
Sstateaclaim to reliefthatisplausible on itsfacea'''Ashcroftv.Iqbal,556U.S.662,674 (2009)
(quotingTwombly,550U.S.at570).
       A.QualifiedImmunity
       tûGovernm ent ofticials perform ing discretionary functions are entitled to qualified

im m unity from civilliability to the extentthat ûtheirconductdoes notviolate clearly established

statutory or constitutionalrights of which a reasonable person w ould have know n.'''Longoria v.

Texas,473 F.3d 586,592 (5th Cir.2006)(quoting Harlow v.Fitzgerald,457 U.S.800,818
(1982)).Evaluating qualified immunity traditionally involves two-steps.Saucier v.Katz,533
U.S.194,201 (2001).One step isto considerwhetherikthe facts alleged show the officer's
conduct violated a constitutional right.'' Hernandez cx rel. Hernandez v. Texas Dep '
                                                                                    t t?/-
Protective dr Regulatory Servs.,380 F.3d 872,879 (5th Cir.2004).The second step is to
determine whether the defendant's actions were tûobjectively reasonable in light of clearly
established law atthe tim e ofthe incident.''1d.1tA courthas discretion to decide w hich prong to

considerfirst.''Whitley v.Hanna,726 F.3d 631,638(5th Cir.2013)(citingPearson v.Callahan,
555 U.S.223,236 (2009)).A threshold issue in any qualified immunity analysis isdûwhether
plaintiff's allegations,iftrue,establish a constitutionalviolation.''H ope v.Pelzer,536 U .S.730,

736(2002).
       B. M unicipalLiability

       lûgs/llunicipalliability for actionsby an employeecannotbe sustained merely undera
theory ofrespondeatsuperiororvicariousliability.''Bd.qfCnty.Comm '
                                                                 rsqfBryan County v.
Brown,520U.S.397,403(1997).Toestablish a Section 1983 claim againstamunicipality,the
plaintiffmustallege thatthe violation ofa federally protected rightresulted from the execution

ofapolicyorcustom adoptedby thatbody'sresponsiblepolicy makers.Monellv.Dep 'tqfSoc.
Serv.ofcity ofNew York,436U.S.658,691(1978).
                                           ,Mackv.City ofAbilene,461F.3d 547,556
(5th Cir.2006).The essentialelements ofmunicipalliability underSection 1983 include the
following:a policym aker,and an ofticialpolicy orcustom w hich is the ûtm oving force''behind a

violation ofconstitutionalrights.Piotrowskiv.City (?f Houston,237 F.3d 567,578 (5th Cir.
2001)(citingMonell,436U.S.at694).
       111.   A nalysis

       A . Furches is entitled to qualified im m unity.

       Plaintiff alleges unlaw ful search and seizure against Furches based upon three sets of

facts.Doc.//1!! 20,26,27.PlaintiffclaimsthatFurchesclosed the doorand did notpermit
another person to enter the room w here Plaintiffw as detained,thatFurches aggressively yelled

inhisface,andthatFurchestouchedtheLighthouseSchoolDirectorSandyBurns($kBurns'')and
yelled at Lighthouse School em ployees during the execution of the search w arrant.The facts

alleged against Furches,even if proven,do not am ountto a violation of any clearly established

right.Therefore,Furches is entitled to qualified im m unity forthe claim salleged againsthim .

       First,closing the door to the room w here Plaintiff w as detained is not a violation of the

Fourth A m endm ent.Plaintiff fails to pointthe Courtto any case,nor does the Courtfind a case

that identifies closing the door of a room w here a person is detained as a violation of

constitutional rights.A ccordingly, Furches w as not on notice of a clearly established right

concerning closing a door to the room where Plaintiff was detained.Furtherm ore,Plaintiff was

already handcuffed and detained in the room by another ofticer,M artinez.Furches m ay only be
held personally liable for his own unconstitutionalconduct,not the conduct of another.See

Brownv.Callahan,623F.3d249,253(5thCir.2010)(citingCity ofcantonv.Harris,489U.S.
378,385(1989:.Plaintiffallegedno factsthatFurchesparticipatedinPlaintiffsdetention,only
thatFurcheswould notallow Cûa witness into the room ''with Plaintiffand thatFurches ûistarted

closing the doorto the room.''Doc.//1 at8 ! 20.Accordingly,Plaintiffhas notshown that
Furches violated a clearly established constitutionalright,and therefore Furches is entitled to

qualified im m unity.

       Second, Plaintiff alleges that Furches yelled at Plaintiff and other em ployees of the

School.How ever, none of the facts concerning Furches yelling or using aggressive language,

even ifproven,give rise to a claim under42 U.S.C.j 1983.ktM ere threatening language and
gesturesbypoliceofticersdo notamounttoaconstitutionalviolation.''Julscl% v.Wal-Mart,No.
3-09-CV-2158-K-BD, 2010 W L 3431669, at *2 (N.D. Tex. July 23, 2010), report and
recommendation adopted,No.3:09-CV-2158-K,2010 W L 3431664 (N.D.Tex.Aug.30,20l0)
(citingHinesv.Graham,320 F.Supp.2d 51l,520(N.D.Tex.2004)(citingRobertson v.Cityq/-
Plano,70 F.3d 21,24 (5th Cir.1995).Likewise,complaintsof verbal abuse,threats,and
harassmentarenotactionable underSection 1983.Id,(citing Bender v.Brumley,1 F.3d 271,
274 n.4 (5th Cir.1993)).Accordingly,Furchesisentitledto qualified immunity fortheyelling
allegations.

       Third,Plaintiff alleges that Furches touched Burns during the execution of the search

warrant and yelled at School em ployees. A s to the facts alleged concerning Burns, Plaintiff

cannotcom plain ofalleged deprivations of Burns'constitutionalrights,Plaintiffhas no standing

to do so.See Rakas v.Illinois,439 U.S.128,133-34,(1978)(ûlFoul'th Amendmentrightsare
personalrightswhich,likesomeotherconstitutionalrights,may notbe vicariously asserted.'')
Therefore,Plaintiffcannotallege acom plaintagainstFurchesfortouching Burns.

       Additionally,Plaintiffstates thathe found Furches'ûûbehavior appalling''the day thatthe

search w arrant w as executed.H owever, no constitutional right exists to protect Plaintiff from

being (tappalled.'' A lleged itrude rem arks'' by an officer are not a violation of any clearly

establishedright.Wallacev.Foster,No.CIV.A.H-l1-3388,2013 W L ll55247,at*6(S.D.Tex.
M ar.19,2013).Therefore,any claims againstFurches under the facts pled concerning his
behaviorduring the execution ofthe search warranton M arch 27,2017 arenotviolationsofany

constitutionalrightand therefore Furches isentitled to qualitied im m unity.

       B . Plaintiff did not allege a plausible claim againstM ontgom ery C ounty

       The only facts alleged against M ontgom ery County are that there is no Stlegalexcuse for

M ontgomery County'sagents'warrantlessinvasion and search of'theSchool.Doc.//1at15!
32.M unicipalities are notvicariously liable for constitutionalrights violations comm itted by

their em ployees but m ay be liable if Sitheir ofticial policies cause their em ployees to violate

anotherperson'sconstitutionalrights.''Jamesv.TexasCollin Cty.,535 F.3d 365,375 (5th Cir.
2008)(citationsomitted).
       H ere, Plaintiff does not allege any facts concerning a M ontgom ery County policy or

custom in his complaint.Plaintiff m entions in his Response to the M otion to Dism iss that

tiM ontgom ery County ofticials have a policy ofnotrequiring ofticersto have a w arrant,probable

cause,orreasonable suspicion beforedetaining orsearching individuals.''Doc.//11 at7 ! 16.
How ever,m erely m aking the conclusory allegationsconcerning a policy isnota properly alleged

claim against the County.Plaintiff provides no factual support that a M ontgomery County

custom orpractice isthe m oving force behind the alleged violation ofhis constitutionalrights.

See Peterson v.City of Fort Worth,Tex.,588 F.3d 838,848 (5th Cir.2009)(Plaintiffmust
establish that the policy was the m oving force behind the violation and that the policy was

promulgated by the m unicipality's policym aker in orderto establish m unicipalliability under

Section 1983).Plaintifffailedtoallegeanyfactsconcerningmunicipalliability.Accordingly,the
Court grants D efendants' M otion to D ism iss Plaintiff and Lighthouse School's Section 1983

claim s againstthe County.

        lV .   C onclusion

        For the aforem entioned reasons,D efendants'M otion to Dism iss is GR AN TED as to the

claims alleged against Lieutenant Furches and M ontgomery County. Therefore, the only

renlaining clain:s are those alleged against Defendant M artinez. Accordingly, Defendants

Furchesand M ontgom ery County arehereby dismissed asDefendantsto thiscase.

        ltis so O RD ERED .

         MA2 2 5 2212
D ate                                            The H onorable lfred H .Bennett
                                                 United States D strictJudge
